Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-10 in the reply filed on February 09th, 2022 is acknowledged. Non-elected invention of Group II, claims 11-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-10 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 03/15/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee (US 2016/0172427, hereinafter as Lee ‘427).
Regarding Claim 1, Lee ‘427 teaches a display panel having a pixel area and a bonding area disposed adjacent to the pixel area (see Fig. 1), comprising: 
a metal layer (Fig. 7A, (120); [0117]), wherein at least a part of the metal layer is disposed in the bonding area, and the metal layer comprises: 
a first sub-metal layer (124_bottom) comprising a first surface and a second surface disposed opposite to the first surface; 
a second sub-metal layer (122) disposed on the first surface; and 
a third sub-metal layer (124_top) disposed on one side of the second sub-metal layer away from the first surface; wherein 
a material used as the first sub-metal layer and the third sub-metal layer (124) is one of molybdenum, titanium, and a material used as the second sub-metal layer (122) is copper (see para. [0117]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘427 as applied to claim 1 above, and further in view of Choi (US 2017/0262109, hereinafter as Choi ‘109)

Thus, Lee ‘427 is shown to teach all the features of the claim with the exception of explicitly the features: “a pixel definition layer, the planarization layer is disposed on the passivation layer, and the pixel definition layer is disposed on the planarization layer; and the passivation layer, the planarization layer, and the pixel definition layer in the bonding area are provided with a groove”.  
However, Choi ‘109 teaches a pixel definition layer (Fig. 7G, (150); [00079]), the planarization layer (140; [0070]) is disposed on the passivation layer (130; [0075]), and the pixel definition layer (150) is disposed on the planarization layer (140); and the passivation layer (130), the planarization layer (140), and the pixel definition layer (150) in the bonding area are provided with a groove (OW, see Fig. 7G), and the groove extends from one side surface of the pixel definition layer away from the planarization layer to one side surface of the metal layer (720a; [0217) (see Fig. 7G). Examiner considers the wiring (720a) is the third sub-metal layer of the metal layer.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘427 by having a pixel definition layer, the planarization layer is disposed on the passivation layer, and the pixel definition layer is disposed on the planarization layer; and the passivation layer, the planarization layer, and the pixel 

Regarding Claim 3, Choi ‘109 teaches a conductor layer (211; [0188]), wherein the interlayer insulating layer (120) in the pixel area is disposed on the conductor layer, the interlayer insulating layer in the pixel area is provided with a first contact hole (C1) and a second contact hole (C2), the metal layer (215a/b) in the pixel area is connected to the conductor layer (211) through the first contact hole and the second 2contact hole after patterning; and the passivation layer (130) covers the interlayer insulating layer (120).  
Lee ‘427 teaches and the passivation layer (128) covers the metal layer (120).
Product by process limitation:
	The expression “after patterning” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	
Regarding Claim 4, Choi ‘109 teaches the conductor layer further comprises a semiconductor layer (see para. [0188]), the semiconductor layer is disposed in the conductor layer, and a gate insulating layer (120; [0075]) and a gate electrode metal layer (213; [0096]) are sequentially disposed on the semiconductor layer (see Fig. 7B).  

Thus, Lee ‘427 and Choi ‘109 are shown to teach all the features of the claim with the exception of explicitly the features: “the thicknesses of the semiconductor layer and the conductor layer range from 100 A to 1000 A”.
However, it has been held to be within the general skill of a worker in the art to select the thicknesses of the semiconductor layer and the conductor layer range from 100 A to 1000 A on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select the thicknesses of the semiconductor layer and the conductor layer range from 100 A to 1000 A in order to improve the compact/dense of the display device.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding Claim 6, Choi ‘109 teaches the gate insulating layer (120) is silicon oxide derivatives, silicon nitride derivatives, or combinations thereof (see para. [0075]).  

Regarding Claim 7, Choi ‘109 teaches a material used as the gate electrode metal layer (213) is molybdenum, aluminum, copper, titanium (see para. [0072]).  


Thus, Lee ‘427 and Choi ‘109 are shown to teach all the features of the claim with the exception of explicitly the features: “a thickness of the second sub-metal layer ranges from 5000 A to 10000 A, and thicknesses of the first sub-metal layer and the third sub-metal layer range from 100 A to 500 A”.  
However, it has been held to be within the general skill of a worker in the art to select a thickness of the second sub-metal layer ranges from 5000 A to 10000 A, and thicknesses of the first sub-metal layer and the third sub-metal layer range from 100 A to 500 A on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select a thickness of the second sub-metal layer ranges from 5000 A to 10000 A, and thicknesses of the first sub-metal layer and the third sub-metal layer range from 100 A to 500 A in order to improve the compact/dense of the display device.

Regarding Claim 9, Choi ‘109 teaches a material of the passivation layer (130) and the interlayer insulating layer (120) is silicon oxide derivatives, silicon nitride derivatives, (see para. [0075]).

However, it has been held to be within the general skill of a worker in the art to select a thickness of the interlayer insulating layer ranges from 2000 A to 10000 A, and a thickness of the passivation layer ranges from 1000 A to 5000 A on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select a thickness of the interlayer insulating layer ranges from 2000 A to 10000 A, and a thickness of the passivation layer ranges from 1000 A to 5000 A in order to improve the insulation of the display device.

Regarding Claim 10, Choi ‘109 teaches a material of the planarization layer (140) is a photoresist material (see para. [0077] and [0192]).
Thus, Lee ‘427 and Choi ‘109 are shown to teach all the features of the claim with the exception of explicitly the features: “a thickness of the planarization layer ranges from 0.5 µm to 3 µm”.
However, it has been held to be within the general skill of a worker in the art to select a thickness of the planarization layer ranges from 0.5 µm to 3 µm on the basis of its suitability for In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select a thickness of the planarization layer ranges from 0.5 µm to 3 µm in order to improve performance of the display device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lee et al. (US 2020/0168688 A1)			
Bae et al. (US 2020/0312934 A1)
Kim (US 2020/0310493 A1)		
Moon et al. (US 2018/0286938 A1)
Lee (US 2018/0175131 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829